Mr. Justice Bradley
continued, delivering the opinion of the court:
The point made in this case is, that the costs included in the judgment on which the present suit was brought were not a debt due to the State of Virginia in her own right, but were due to the officers in whose favor they were taxed and whose services they were to compensate. We think that this point is untenable. The costs were recovered by the State of Virginia in the original action, to compensate her for the fees which she had to pay to the officers for their services. The demand of the officers for their costs was a demand .against the State of Virginia, and not against the defendant ; and by reason o.f this demand against her, she was entitled to recover the amount against the defendant; so that in no legal sense can it be said that the costs included in the judgment belonged to the officers áñd not to the State. They were recovered by *698her in form, and they belonged to her, when recovered, in substance. We are, of opinion, therefore, that
This judgment must also he reversed; and the record' remanded for the purpose of such proceedings as may' he repaired in due course of law, in accordance with this opinion.